Title: To Thomas Jefferson from Philip Mazzei, 5 February 1801
From: Mazzei, Philip
To: Jefferson, Thomas




5 Febb., 1801

Siccome il bastimento che deve portar la mia lettera non partirà si presto come si credeva, mi determino a dirle qualche cosa dei mali della povera Italia, che nella precedente ò solamente accennati. Le devastazioni ed i bisogni delle armate di tutte le Potenze guerreggianti sul continente, l’ànno ridotta ad una penosissima scarsezza di tutti i generi d’uso, soprattutto di quei di prima necessità, e la pirateria inglese impedisce che le ne vengano d’oltre mare. Alle frequenti eccessive contribuzioni forzate si aggiunge il ladroneccio dei Generali, Commissari, Comandanti di piazza, e di tutti quei che ànno potuto e possono direttamente o indirettamente rubare. I complicati mezzi d’estorsione inventati per un tal ladroneccio giungono fino ad interrompere le necessarie giornaliere operazioni del commercio interno. L’esser l’Italia quasi affatto spogliata di denaro e d’ogni altra cosa di pregio non è il peggior dei mali. Non si parla più della perdita delle sublimi opere di Pittura e Scultura, tanto son fisse le menti nella contemplazione di mali più prossimi e più sensibili. Questi mali vanno giornalmente crescendo e potrebbero ben condurci ad una fame delle più terribili, nell’aspettativa di conseguenze più funeste ancora… Parlerò adesso di mali d’un’altra specie.

Le rivoluzioni del nuovo e del vecchio mondo ànno dovuto necessariamente dar luogo a delle riflessioni e a dei ragionamenti su i diritti dell’uomo. I Governi d’Italia, per timore e-o per orgoglio, crederon proprio di sostituire alle leggi la violenza, ed estesero la persecuzione a tutti quei che per il più leggiero e […] indizio supposero nemici del dispotismo. L’aver talenti superiori al comune degli uomini divenne un delitto. Io non m’impegnerei di trovarci in Italia 30 persone tali, che non siano state perseguitate. Il Governo di Napoli ne diede l’esempio, ed è stato il più feroce. Par che abbia voluto immolar delle vittime all’ombre dell’Ar. e Mon. francesi. Ella ne avrà probabilmente veduto qualcosa sulle gazzette. Ci saranno in Italia 300,000 famiglie almeno in varie guise straziate senz’aver’offeso in verun conto le leggi. Nell’incluso stampato si à un saggio della condotta di chi prese in Toscana le redini del governo dopo la partenza delle truppe Francesi il 17 Luglio 1799, e le lasciò fuggendo al ritorno delle medesime il 16 d’8bre 1800. Mediante l’assenza del Granduca il Ministro inglese Windham brigò, il Senato fiorentino si fece reggente sotto i suoi auspicii, e ne ottenne poi da Vienna l’approvazione con espressioni molto lusinghevoli. Uno dei primi decreti di quel Corpo composto di fanatismo, d’ignoranza, e di viltà, fù che si processassero tutti quei che il popolo indicasse come sospetti di giacobinismo. Lo voce popolo era prostituita, poiché bastava l’indicazione di 2, o 3 furfanti, e i processi si facevano coll’istesse regole del defunto tribunale inquisitorio. Questo era dunque un coltello di vendetta posto in mano a qualunque scellerato, e conseguentemente gli uomini più soggetti all’invidia erano in maggior pericolo degli altri. Tre Senatori, non meno portati per la persona del Granduca e per il governo granducale di chiunque del loro ceto, essendo dotati di probità, e conoscendo e valutando la giustizia e la ragione, furono indicati come giacobini, e in 15 mesi non si venne a veruna decisione sul loro conto, per tenergli lontani dal Senato; perché si suppose con molta probabilità, che si sarebbero opposti a tutto ciò che è stato fatto. In questa Città, dopo 6, o 7 mesi di continove persecuzioni e incarcerazioni, si vedde affissa da mano ignota una lista di circa 20 soggetti indicati come giacobini, senza darne ragione alcuna. La detta lista fù rinnuovata più volte, e sempre coll’aggiunta di nuovi soggetti. Finalmente, dopo qualche mese, volendo i Reggenti dello Stato aderire al desiderio, probabilmente d’un solo e anonimo, e che non ardiva neppur di presentarsi ai loro tribunali dove ogni furfante era molto ben accolto, purché si presentasse come accusatore, ordinarono che se ne facesse processo. Io fui del numero dei processati; le accuse furono 4, e terminarono con un’interrogazione. 1.° d’aver frequentata la bottega del Migliaresi.  Questi era un libraio, la cui bottega, non frequentavo, perché la maggior parte di quei che vi si trattenevano mi dispiaceva. 2do. d’essere stato Amico del Castinelli, del Vaccà, e del Lazzerini. Soggetti di molto merito, veri amici miei, che avevano emigrato, e che son rimpatriati dopo il ritorno dei Francesi. 3.° d’essere stato nominato come uno dei più zelanti attori nella revoluzione Americana. 4.° d’essere stato amico di Condorcet, del Duca de la Rochefoucauld, del Marchese de la Fayette, e di tutti i più illustri rivoluzionarii francesi. La domanda fù: Qual condotta io tenni durante il soggiorno dei francesi in Toscana?
Troppo ci vorrebbe a scrivere le mie risposte. Le dirò solamente, che non possono dispiacere né ai miei amici Europei, né ai miei Concittadini Americani, e che non mancai d’indicare il mio sommo disprezzo della frivolità delle accuse e di chi ne aveva ordinato il processo. Feci ancor più. In una lettera ostensibile a quel Paoletti nominato nell’incluso stampato, mio antico amico, e uno dei più stimati criminalisti esistenti, dopo d’aver parlato dell’irregolarità del mio processo, detto che niuno qui à diritto sulla mia persona mentre rispetto le Leggi, e dichiarato che a suo tempo saprò farmi render conto della temeraria impertinenza di chiamarmi ad pedes: soggiunsi: “Per altro ne son contentissimo, perché in questa generale esaltazion dei furfanti, e quasi general persecuzione dei galantuomini, mi sarei creduto umiliato vedendomi negletto.”


editors’ translation

5 Feb., 1801

As the ship which is to carry my letter will not leave as early as it was believed, I have decided to tell you something about the evils of poor Italy, to which in my previous letter I simply alluded. The devastations and the needs of the armies of all the powers at war on the Continent have reduced her to a most painful scarcity of all articles of general use, especially those of first necessity, and English piracy prevents their importation from overseas. To the frequent, excessive forced contributions, there is added the robbery by generals, commissaries, fortress commanders, and all those who have been or are able to steal directly or indirectly. The complicated means of extortion invented for such robbery go as far as disrupting the necessary daily operations of internal trade. The fact that Italy is almost completely despoiled of both money and any other valuable thing is not the worst of her woes. No longer do we talk of the loss of sublime paintings and sculptures, so much do our minds concentrate upon the contemplation of more immediate and sensible evils. These evils are daily growing, and could throw us into a most terrible famine, with the prospect of even more baleful consequences—I will now speak of evils of another kind.
The revolutions of the new and the old world have inevitably stimulated reflections and discussions concerning the rights of man. The governments  of Italy, out of fear and/or pride, deemed it appropriate to replace the law by violence, and extended persecution to all those who for the slightest […] suspicion they believed to be enemies of despotism. To have talents superior to those of the common man became a crime. I would not undertake to find thirty such men in Italy who have not been persecuted. The government of Naples set the example and has been the most ferocious. It seems that it wanted to sacrifice victims to the ghosts of the French aristocracy and monarchy. You will probably have read something about it in the gazettes. There must be in Italy 300,000 families at least racked one way or another without having infringed any law at all. The enclosed printed sheet gives a sample of the behaviour of those who seized the reins of government in Tuscany after the departure of the French troops on 17 July 1799, and then gave them up as they took flight when the French soldiers came back on 15 Oct. Owing to the absence of the Grand Duke, the English minister, Windham, intrigued, and the Florentine Senate, under his auspices, assumed the regency, and later they obtained Vienna’s approval in very flattering terms. One of the earliest decrees of that body made up of fanatics, ignoramuses, and cowards was to put on trial all those whom the people pointed out as suspects of Jacobinism. The word “people” was prostituted, since the evidence of two or three rogues was enough, and trials took place under rules similar to those as under the late Inquisition tribunal. Therefore this was a knife of revenge in the hands of any scoundrel, and as a consequence the men who were most likely to be envied were the ones in greater danger than anyone else. Three senators, no less loyal to the person of the Grand Duke and the Grand Duke’s government than any other person in their rank, being upright, and knowing and valuing justice and reason, were pointed out as Jacobins, and for fifteen months no decision was taken about their case in order to keep them away from the Senate; for it was assumed that most likely they would have opposed all that was done. In this city, after six or seven months of uninterrupted persecutions and imprisonments, a list appeared, posted up by unknown hands, of twenty people said to be Jacobins, without any reason being given. The said list was renewed several times, each time new names being added to it. At last, after a few months, as the regents of the state wished to adhere to the desire probably of one single and anonymous man, who did not dare even to appear in their courts where any rogue was most welcome, provided he appeared as an accuser, ordered them to be put on trial. I was one of those tried; the charges were four, and they were followed by a question. 1st. That I frequented Migliaresi’s shop. He was a bookseller whose shop I did not frequent, because I did not like most of the people who spent time there. 2nd. That I was a friend of Castinelli, Vaccà, and Lazzerini, men of great merit, true friends of mine, who had emigrated, and who have come back after the return of the French. 3rd. That I have been named as one of the most zealous activists in the American Revolution. 4th. That I had been a friend of Condorcet, of the Duke de la Rochefoucauld, of the Marquis de la Fayette, and of all the most illustrious French revolutionists. The question was: What was my behaviour during the stay of the French in Tuscany?
It would be too long to write my answers. I will say only that they cannot displease either my European friends, or my American fellow-citizens, and that I did not miss the opportunity of showing my utmost contempt for the  frivolity of the charges and of those who had ordered the trial. I did even more. In an open letter to the Paoletti named in the enclosed printed sheet, an old friend of mine, and one of the most esteemed criminologists in existence, after speaking of the irregularities of my trial, saying that no one has a right to my person so long as I keep the law and declaring that in due course I shall make sure to bring them to account for the temerarious impertinence of summoning me ad pedes, I added: “Otherwise I am very glad of it, for in this general exaltation of rogues, and almost general persecution of men of honor, I would have felt humiliated had I found myself neglected.”

